Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.  Applicant asserts:
That support for the amendments to claims 9, 11, 13, and 15 can be found in paragraphs [0183], [0277], [0279], [0307] of the instant specification.
The Examiner appreciates Applicant’s detailed explanation of what is found in the specification.  However, as previously mentioned in the Advisory Action mailed on 07/05/2022, the aforementioned citations provide support for: “the 33rd identification information indicates a type of the PDU session, which indicates the PDU session that supports the URLLC is established. The UE having received the 33rd identification information recognizes that the PDU session usable for the URLLC has been established. As such, when the 33rd identification information is transmitted from the core network to indicate that the PDU session supporting the URLLC is established, the UE, for example, recognizes that the PDU session usable for the URLLC has been established.”  In other words, Examiner is in agreement with the Applicant with regard to having support for when the UE considers the PDU session as being usable for URLLC by way of reception of the 33rd information.  However, Applicant makes the assertion: “therefore, the UE does not consider that the PDU session usable for the URLLC has been established when the 33rd identification information is not transmitted.”  The details of the specification do not provide support for this conclusion being made by the Applicant.  Rather, at best, the UE, having not received the 33rd identification information, would simply not know whether or not the established PDU session is usable for URLLC.  This is very different than make an absolute determination that the absence of the 33rd information is indicative of the PDU session not being usable for URLLC.
Examiner provides further detail in the 35 USC § 112 rejection below and invites Applicant to contact the Examiner if further clarification is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 11 (with reference to claim 9), the limitation “the controller does not consider, in a case that the transmission and/or reception circuitry does not receive information indicating the type of the PDU session included in the PDU session establishment accept message, the established PDU session usable for the URLLC” is not found to be supported within the instant specification as filed.  Support has been identified for the opposite consideration (see for example paragraphs [0183], [0277], [0279], [0307] – namely, that when the 33rd identification information is received by the UE, the UE understands this to me that the established PDU session may be used for URLLC.  However, the claim language is stating that when the 33rd identification information is not received by the UE, then the UE understands this to mean that the established PDU session is not usable for URLLC.  The aforementioned citations do not support this conclusion by the UE.  At best, the UE, having not received the 33rd identification information, would simply not know whether or not the established PDU session is usable for URLLC.
Regarding claims 13 and 15 (with reference to claim 13), the limitation “considering, in a case of not receiving information indicating the type of the PDU session included in the PDU session establishment accept message, the established PDU session usable for the URLLC” is not found to be supported within the instant specification as filed.  Support has been identified for consideration when the information is received (see for example paragraphs [0183], [0277], [0279], [0307] – namely, that when the 33rd identification information is received by the UE, the UE understands this to me that the established PDU session may be used for URLLC.  However, the claim language is stating that when the 33rd identification information is not received by the UE, then the UE understands this to mean that the established PDU session is still usable for URLLC.  The aforementioned citations do not support this conclusion by the UE.  At best, the UE, having not received the 33rd identification information, would simply not know whether or not the established PDU session is usable for URLLC.  The Examiner notes, that Applicant may have made a typographical error in method claims 13 and 15 since they appear to state the opposite of corresponding apparatus claims 9 and 11.  It appears that Applicant may have omitted one of the double negatives of claims 9 and 11 when drafting the amendment to claims 13 and 15.  In other words, Applicant may have intended the limitation of claims 13 and 15 to state, “considering, in a case of not receiving information indicating the type of the PDU session included in the PDU session establishment accept message, the established PDU session is not usable for the URLLC” (emphasis added by Examiner to indicate the perceived omission).  The Examiner also notes, that if claims 13 and 15 are amended to contain the above omission, then the rejections of claims 9 and 11 would equally be applicable to claims 13 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415